Appeal from a judgment of the Supreme Court, entered in the Rensselaer county clerk’s office on August 29, 1939, upon the verdict of a jury for $2,000 damages, $39.34 interest and $148.72 costs, amounting in all to $2,188.06, and from an order denying a motion to set aside the verdict. The action is for personal injuries sustained by the plaintiff when she fell over an ottoman in an aisle in defendant’s retail store. Plaintiff and her husband were walking along an aisle between display counters in defendant’s retail store when she suddenly stumbled and fell over a small dark colored ottoman in the aisle. There is proof that the light at that point in the store was dim and that there were no lights lighted where she fell. The trial court, without exception, submitted to the jury the question as to whether the defendant used reasonable care to see that the aisle in question was properly lighted. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Schenck, JJ.